Citation Nr: 0605534	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  04-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to an increased evaluation for the service-
connected arteriosclerotic heart disease, currently evaluated 
as 30 percent disabling.

2. Entitlement to total disability based on individual 
unemployability.



ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had recognized active service in the Philippine 
Commonwealth Army from November 1941 to August 1942.  He was 
a prisoner of war (POW) from April to August 1942.  The 
veteran had recognized active service in the Regular 
Philippine Army from July 1945 to June 1946.
   
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. 

In December 2002, the RO received a timely Notice of 
Disagreement from the veteran on the issue of total 
disability based on individual unemployability. A Statement 
of the Case addressing this issue is not of record.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

The issue of total disability based on individual 
unemployability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The issue of service connection for hypertensive 
cardiovascular disease is raised by the record.  This issue 
is referred to the RO for further development.


FINDING OF FACT

The veteran's service-connected arteriosclerotic heart 
disease is manifested by a workload of 6 METs, fatigue, and 
left ventricular dysfunction with an ejection fraction of 70 
percent; there is no medical evidence of acute congestive 
heart failure.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected arteriosclerotic heart disease are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.25, 
4.104, Diagnostic Code 7005 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper letter 
notification for his increased rating claim.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The RO provided the veteran with letter notification dated 
August 2003 and January 2004.  The VA fully notified the 
veteran of what is required to substantiate his claim in the 
notification letters, and in the statement of the case (SOC) 
dated in September 2003 and supplemental statements of the 
case (SSOC) dated February and May 2004.  The RO notified the 
veteran as to the reasons why he was not entitled to higher 
ratings in the July 2003 and February 2004 rating decisions, 
the SOC, and the SSOC's.  The SOC and SSOC's fully provided 
the laws and regulations regarding entitlement to the 
benefits sought, and included a detailed explanation as to 
why the veteran had no entitlement to higher disability 
ratings under the applicable laws and regulations based on 
the evidence provided.  Together, the rating decisions, 
notification letters, SOC, and SSOC's provided the veteran 
with a summary of the evidence, the applicable laws and 
regulations, and a discussion of the facts of the case.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  He was also asked to 
submit any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The notification letters also specifically 
notified the veteran to provide any evidence in his 
possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claims for service connection and higher 
ratings being decided.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, private treatment records, and two VA 
examinations.  Thus, the Board finds no that there are no 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  


Analysis

In a January 2002 rating decision, the RO granted service 
connection for arteriosclerotic heart disease, assigning a 30 
percent rating effective October 18, 2000.  In December 2002, 
the veteran filed an increased rating claim for the service-
connected arteriosclerotic heart disease.  In a July 2003 
rating decision, the RO denied the veteran's increased rating 
claim.

 The veteran contends that he is entitled to an increased 
rating and is appealing the July 2003 rating decision.  In 
support of his claim, the veteran states that the service-
connected arteriosclerotic heart disease has a bad effect on 
him, and that pursuant to a law in effect since January 1998, 
this condition should be rated higher than 30 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.

The veteran is currently rated at 30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 7005.  DC 7005 provides that a 
100 percent evaluation is warranted for chronic congestive 
heart failure, or; workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. More than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
requires a 60 percent evaluation. Documented coronary artery 
disease resulting in workload of greater than 5 METs but not 
greater than 7 METs, with dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray 
warrants a 30 percent evaluation. 38 C.F.R. § 4.104, DC 7005 
(2005).  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 
(2) (2005).

The veteran has had two VA examinations.  In May-June 2003, 
the VA examiner noted that the veteran had chest heaviness 
and shortness of breath, and that the veteran tires after 
walking 5-10 meters.  The findings were concentric left 
ventricular dysfunction with good systolic function, 
thickened.  The veteran's ejection fraction was 70 percent 
and his workload was 6 METs.  There was no finding of 
congestive heart failure. 

In February 2004, the VA examiner noted that the veteran had 
difficulty standing and walking, and experiences chest 
heaviness while exerting physical effort.  There was no 
finding of congestive heart failure.  The veteran's ejection 
fraction was 70 percent and his workload was 6 METs.  

In March 2004, the veteran submitted private hospital 
evidence showing diagnoses of hypertensive cardiovascular 
disease with an ECG.  

Upon review, the Board finds that the evidence does not 
support an evaluation in excess of 30 percent under DC 7005.  
Under DC 7005, a higher 60 percent rating is warranted for 
more than one episode of acute congestive heart failure in 
the past years, or; workload of greater than 3 METS but not 
greater than 5 METS resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
ejection fraction of 30 to 50 percent.  Both of the veteran's 
VA examinations do not show any congestive heart failure, the 
veteran's ejection fraction is 70 percent, and his workload 
was 6 METs.  Therefore, the veteran's disability picture most 
closely resembles the criteria for a 30 percent rating under 
DC 7005, specifically, the veteran demonstrates a workload of 
between 5 and 7 METs and an ejection fraction higher than 50 
percent.  The Board finds that preponderance of the evidence 
does not support an evaluation in excess of 30 percent rating 
for the veteran's service-connected arteriosclerotic heart 
disease. 

The Board notes that the veteran claims that he is entitled 
to a rating in excess of 30 percent based on a law in effect 
since January 12, 1998. The veteran is accurate in his 
statement that the scheduler criteria for evaluation of 
diseases of the cardiovascular system were changed effective 
January 12, 1998.  However, since the veteran's claim was 
filed in October 2002 after the current regulations came into 
effect, the RO only applied the current rating criteria.  
Under the current criteria for DC 7005, the veteran is not 
entitled to an evaluation in excess of 30 percent rating for 
the service-connected arteriosclerotic heart disease because 
he does not meet the criteria for a higher evaluation.  The 
change in regulations in January 1998 does not affect the 
veteran's claim.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent for the service-
connected arteriosclerotic heart disease.  The Board 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  


ORDER

Entitlement to an increased evaluation for the service-
connected arteriosclerotic heart disease, currently evaluated 
as 30 percent disabling, is denied.


REMAND

In a September 2002 rating decision, the RO denied the 
veteran's claim for total disability based on individual 
unemployability.  In December 2002, the RO received the 
veteran's timely Notice of Disagreement.  However, the RO has 
not issued a Statement of the Case addressesing this issue.  
Thus, the Board finds that a remand for this action is 
necessary.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

In light of the foregoing, this claim is REMANDED for the 
following:

Issue a Statement of the Case to the 
veteran addressing the denial of total 
disability based on individual 
unemployability.  The Statement of the 
Case should include all relevant law and 
regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2005).  Thereafter, if an appeal has 
been perfected, this issue should be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


